Title: To John Adams from Samuel Allyne Otis, 8 February 1812
From: Otis, Samuel Allyne
To: Adams, John



Sir
Washington Feb 8h 1812

With my hopes that you & your good Lady enjoy a good degree of health & spirits, & my best wishes for their continuance, I enclose a letter for Mrs Adams.
I presume you have the papers regularly and of course all the news. We are frequently alarmed with earthquakes, and they have been preceeded & accompanied by numerous events out of the ordinary course of things
You probably remember Col. Thos Blount representative for NCarolina. After long illness he exchanged this scene I hope for a better, the last evening, at his lodgings.
We hear nothing recently from Europe, altho the american ship Constitution & other vessels are daily expected.
Kind remembrances to Mrs Smith and miss Caroline and indeed to all your good family.
I am / Sir / With respect & esteem / your most humble Sert
Sam A Otis